Name: Council Regulation (Euratom, ECSC, EEC) No 3718/84 of 28 December 1984 introducing an interim protective measure while awaiting a Council Decision adjusting the remuneration and pensions of officials and other servants of the European Communities and also the weightings applicable to this remuneration and these pensions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /84 Official Journal of the European Communities 29 . 12. 84 COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3718/84 of 28 December 1984 introducing an interim protective measure while awaiting a Council Decision adjusting the remuneration and pensions of officials and other servants of the European Communities and also the weightings applicable to this remuneration and these pensions which will be taken into account when the final deci ­ sion is taken pursuant to Articles 65 and 66a of the Staff Regulations ; Whereas the allocation of this advance does not preju ­ dice the application of Council Decision 81 / 1061 / Euratom, ECSC, EEC of 15 December 1981 and of Article 66a of the Staff Regulations ; Whereas the amount of the advance should be fixed at such a level that it does not depart appreciably from the amount which should result from the decisions to be taken by the Council for adjusting remuneration and pensions, also entailing transition to the next highest rate of the special levy, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities, laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 3647/83 (2), and in particular Article 65 of the said Staff Regula ­ tions and Article 20 ( 1 ) and Article 64 of the said conditions, Having regard to Council Regulation (EEC, Euratom, ECSC) No 260/68 of 29 February 1968 laying down the conditions and procedures for applying the tax for the benefit of the European Communities (J), Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 , amending the method of adjusting the remuneration of officials and other servants of the Communities (4), Having regard to the proposal from the Commission , Whereas it has not been possible to complete the examination of the proposals put forward by the Commission on 4 December 1984 and to decide on the adjustments to be made to the remuneration and pensions of officials and other servants before 31 December 1984 ; Whereas it is appropriate to adopt an interim protec ­ tive measure ; Whereas, in these circumstances, the institutions should be authorized to make advance payments Article 1 1 . In anticipation of the Council's final decisions concerning the Commission 's proposals of 4 December 1984 on adjustment of the remuneration and pensions of officials and other servants of the Communities, the institutions are hereby authorized to make an advance payment calculated in the way indi ­ cated in paragraph 2, with effect from 1 July 1984. 2. The advance payment shall be determined by applying a reference rate of 2,4 % to the amounts involved in the various parts of remuneration and pensions fixed by Council Regulation (EEC, Euratom, ECSC) No 3647/83 of 19 December 1983 adjusting the remuneration and pensions of officials and other servants of the European Communities together with the weightings added to those remunerations and pensions fl. The payments to be made shall be struc ­ tured so as to avoid as far as possible any need to recu ­ perate amounts arising from subsequent application of the adjustments to be decided on by the Council and the levy rate which will then apply to remuneration .(') OJ No L 56, 4. 3 . 1968 , p. 1 . (*) OJ No L 361 , 24 . 12. 1983, p. 1 . 0 OJ No L 56, 4 . 3 . 1968, p. 8 . (4 ) OJ No L 386, 31 . 12 . 1981 , p. 6 . 0 OJ No L 361 , 24 . 12 . 1983, p. 1 . 29 . 12. 84 Official Journal of the European Communities No L 341 /85 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 2 1 . Any subsequent decisions by the Council concer ­ ning adjustments to remuneration and pensions will involve full application, with the necessary backdating, of Article 66a of the Staff Regulations and an obliga ­ tion on the institutions to offset the advance payments. 2. The staff will be informed of the provisions of paragraph 1 when the individual advance payments are made. It shall apply with effect from 12 noon on 28 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1984. For the Council The President P. BARRY